UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7801


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DERRICK RAYSHAWN PARKS, a/k/a Bam, a/k/a Bam Parks, a/k/a Rayshawn
Parks,

                     Defendant - Appellant.


Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Kenneth D. Bell, District Judge. (5:05-cr-00257-KDB-DCK-2)


Submitted: February 23, 2022                                      Decided: March 2, 2022


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Anthony Martinez, Federal Public Defender, Ann L. Hester, Assistant Federal
Public Defender, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Charlotte, North Carolina, for Appellant. William T. Stetzer, Acting United States
Attorney, Charlotte, North Carolina, Amy E. Ray, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Rayshawn Parks appeals the district court’s order denying his motions for

a sentence reduction pursuant to Section 404 of the First Step Act of 2018, Pub. L. No.

115-391, 132 Stat. 5194, 5222. Having reviewed the record and finding no reversible error,

we affirm the decision of the district court. United States v. Parks, No. 5:05-cr-00257-

KDB-DCK-2, (W.D.N.C. Nov. 20, 2020). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2